Case 2:20-cv-00078-JRG Document 71-18 Filed 12/04/20 Page 1 of 2 PageID #: 1988




                        Exhibit P
       Case 2:20-cv-00078-JRG Document 71-18 Filed 12/04/20 Page 2 of 2 PageID #: 1989




Activity in Case 2:20-cv-00078-JRG Cellular Communications Equipment LLC v. HMD
Global OY Sealed Motion
Jerry Tice <jtice@bcpc-law.com>                                                       Thu, Oct 1, 2020 at 2:31 PM
Reply-To: buck@matters.warrenlex.com
To: Serrena Meyer <smeyer@bcpc-law.com>, 20-78 <20-78@cases.warrenlex.com>, Deron Dacus
<ddacus@dacusfirm.com>, Shannon Dacus <sdacus@dacusfirm.com>
Cc: "CCE-Service@bcpc-law.com" <CCE-Service@bcpc-law.com>


 Counsel:



 CCE is required to file a public version of Dkt. No. 43 by tomorrow. As shown in the attached, CCE reviewed the motion
 and highlighted HMD-related information for redaction consistent with HMD’s redactions to its motion to transfer. Please
 confirm that the motion contains no additional information that HMD believes is confidential. Likewise, while CCE does not
 believe any attachments to the motion contain HMD confidential information, please confirm that HMD agrees.



 Best,

 Jerry D. Tice II

 BRAGALONE CONROY PC

 Direct Dial: 214-785-6693

 [Quoted text hidden]


       Highlight.pdf
       212K
